FILED
                              NOT FOR PUBLICATION                           OCT 6 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ALBERTO GERTRUDIS ORELLANO                        No. 10-71329
GONZALEZ, a.k.a. Alberto Gonzalez,
                                                  Agency No. A095-018-289
               Petitioner,

  v.                                              MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Alberto Gertrudis Orellano Gonzalez, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We dismiss in part and grant the petition for review, and we remand.

      We lack jurisdiction to review Orellano Gonzalez’s challenges to the IJ’s

denial of CAT relief because he did not raise them to the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      In denying Orellano Gonzalez’s asylum and withholding of removal claims,

the agency found Orellano Gonzalez failed to establish past persecution or a fear of

future persecution on account of a protected ground. When the IJ and BIA issued

their decisions in this case, they did not have the benefit of this court’s decisions in

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v.

Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077

(9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227

(BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). In addition,

the agency did not explain the basis for its finding that Orellano Gonzalez did not

establish past persecution. See Tapia-Madrigal v. Holder, 716 F.3d 499, 509 (9th

Cir. 2013) (remanding issue where BIA did not provide adequate basis for review);

see also Mendoza-Pablo v. Holder, 667 F.3d 1308, 1313-15 (9th Cir. 2012)

(addressing principles applicable to persecution analysis where events occurred

when petitioner was a child). Thus, we remand Orellano Gonzalez’s asylum and


                                            2                                     10-71329
withholding of removal claims to determine the impact, if any, of the intervening

decisions, and for further proceedings consistent with this disposition. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam). In light of our remand, we do

not reach Orellano Gonzalez’s remaining challenges to the agency’s denial of his

asylum and withholding of removal claims at this time.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DISMISSED in part; GRANTED in part;

REMANDED.




                                          3                                   10-71329